DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-11, 15-16, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (US Publication No. 2018/0175214).
Regarding claim 9, Chen discloses a semiconductor device, comprising: a substrate; a stack of first nanostructured layers Fig 3 disposed on the substrate, wherein each of the first nanostructured layers comprises first and second regions Fig 16A-16C ¶0045-0047; nanostructured shell regions surrounding the second regions; a first epitaxial region surrounding each of the first regions; a gate-all-around (GAA) structure surrounding each of the first nanostructured shell regions Fig 21A ¶0080; a stack of second and third nanostructured layers disposed in an alternating configuration on the substrate Fig 3-8 ¶0061-0066; a second epitaxial region disposed on the stack of second and third nanostructured layers Fig 3-8 ¶0073-0076; and a gate structure disposed on the stack of second and third nanostructured layers Fig 24.
Regarding claim 10, Chen discloses wherein the nanostructured shell regions and the second regions have semiconductor materials different from each other ¶0045-0047, 0080.
Regarding claim 11, Chen discloses wherein the second regions have a material composition different from the second or third nanostructured layers¶0045-0049, 0080.
.

Regarding claim 15, Chen discloses a method, comprising: forming first and second stacks of first and second nanostructured layers Fig 3, wherein the first and second nanostructured layers are arranged in an alternating configuration Fig 3; modifying the first nanostructured layers of the first stack to form first core regions Fig 13; forming first epitaxial shell regions around the first core regions Fig 21A ¶0080; modifying the second nanostructured layers of the second stack to form second core regions after forming the first epitaxial shell regions ¶0081-0083; forming second epitaxial shell regions around the second core regions¶0081-0084; and forming first and second gate-all-around (GAA) structures around the first and second epitaxial shell regions, respectively Fig 24.
Regarding claim 16, Chen discloses further comprising removing the second nanostructured layers of the first stack prior to modifying the first nanostructured layers of the first stack Fig 17A-17C, 19A-19B, 21A-21B.
Regarding claim 18, Chen discloses wherein forming the first epitaxial shell regions comprises epitaxially growing a semiconductor material different from the first core regions ¶0045-0047, 0080.
Regarding claim 19, Chen discloses wherein forming the first epitaxial shell regions comprises epitaxially growing a semiconductor material with a lattice constant different from a lattice constant of a semiconductor material of the first core regions ¶0080.
Regarding claim 20, Chen discloses, wherein modifying the first nanostructured layers comprises etching the first nanostructured layers ¶0037, 0079-0080.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US Publication No. 2018/0175214) in view of Lilak et al (US Publication No. 2020/0098756),
Regarding claims 13 and 14, Chen discloses all the limitations except for the dimensions and shape of the nanostructures. Whereas Lilak discloses wherein the second regions have vertical dimensions smaller than vertical dimensions of the second or third nanostructured layers or wherein the second regions have cross-sectional shapes different from cross-sectional shapes of the second or third nanostructured layers Fig 1B, Fig 4B. Chen and Lilak are analogous art because they are directed to nanostructures and one of ordinary skill in the art would have had a reasonable expectation of success to modify Chen because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the device of Chen and incorporate Lilak since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.  11,233,119. Although the claims at issue are not identical, they are not patentably distinct from each other because the currently recited broader claims are fully covered by the already patent claims

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891. The examiner can normally be reached Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811